DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-30 are allowed.  The claims are drawn to a vehicle comprising: a) a LiDAR sensor which emits laser pulses having a wavelength in the range from 800 to 2300 nm and b) a cover partially or completely surrounding the LIDAR sensor having a substrate layer comprising a region made of a thermoplastic composition based on aromatic polycarbonate, polyester carbonate and/or polymethyl methacrylate, wherein the composition has a light transmission in the range from 380 to 780 nm of less than 25.0% determined at a layer thickness of 4 mm according to DIN ISO 13468-2: 2006 (D65, 10°) and the region of the substrate layer made of the thermoplastic composition in its respective thickness has a permeability to IR radiation in the range from 800 nm to 2500 nm of at least 40% determined according to DIN ISO 13468-2:2006.
The claims are allowable over the closest prior art as noted below:
Rudiger et al (WO 2006/094624) teaches a polycarbonate (Abstract) which uses particles (Abstract) to diffuse light.  However, it fails to teach the light transmission or permeability to IR radiation properties as recited in the claims.  Nor does it teach that it tis used to surround a LIDAR sensor in a vehicle.
Torr et al (WO 2008/149093) teaches a vehicle with a LIDAR sensor (Abstract) which has a laminated glazing (Abstract).  However, it fails to teach that the glazing is a thermoplastic composition, rather it teaches that it is a glass material.  It also fails to teach the light transmission or permeability to IR radiation properties as recited in the claims.
Droz et al (2016/0291134) teaches a vehicle with a LIDAR device (Abstract).  The LIDAR device emits at 905 nm ([0047]). There is a cover for the LIDAR device which is a light filter ([0040]).  Droz teaches that the light filter can be made of any material, however fails to teach the exact recited material and the light transmission or permeability to IR radiation as recited in the claims.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764